UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2008 333-52812 (Commission File Number) American Energy Production, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2945581 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 6073 Hwy 281 South, Mineral Wells, TX (Address of principal executive offices including zip code) (210) 410-8158 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of May 1, 2008, the Registrant had 20,363,389 shares outstanding of its $0.001 par value common stock. -1- American Energy Production, Inc. and Subsidiaries Form 10-Q Index March 31, Page Part I-Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets at March 31, 2008 (Unaudited) and December 31, 2007 (Audited) 4 Consolidated Statements of Operations for the Three Months EndedMarch 31, 2008 and 2007 (Unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4T. Controls and Procedures 18 Part II-Other Information 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 -2- PART I FINANCIAL INFORMATION Item 1-Consolidated Financial Statements (Unaudited) -3- American Energy Production, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS (Unaudited) (Audited) 3/31/2008 12/31/2007 Current Assets Cash $ 160,435 $ 133,220 Accounts receivable 1,205 1,205 Due from related parties - - Other current assets 316 316 Total Current Assets 161,955 134,740 Property and equipment, net 4,388,685 4,365,765 Other Assets Development programs - related party 111,573 104,392 Other 168,780 168,379 Total Other Assets 280,353 272,771 Total Assets 4,830,993 4,773,277 LIABILITIES Current Liabilities Accounts payable $ 340,404 $ 373,403 Other current liabilities 175,616 175,548 Due to related parties 2,005,441 1,707,759 Note payable 2,127,440 2,023,714 Accrued interest payable 820,090 778,486 Accrued payroll taxes and penalties 82,146 80,346 Lease payable 16,131 16,131 Total Current Liabilities 5,567,268 5,155,387 Asset Retirement Obligations 530,382 524,488 Total Liabilities $ 6,097,650 $ 5,679,875 See accompanying notes to unaudited consolidated financial statements. -4- American Energy Production, Inc. Consolidated Balance Sheets (Continued) Commitments and Contingencies (Note 8) Stockholders' Deficit (Unaudited) (Audited) 3/31/2008 12/31/2007 Convertible preferred stock, Series A, $0.0001 par value, 5,000,000 shares authorized, 3,500,000 shares $ 350 $ 350 Common stock, $0.0001 par value, 500,000,000 shares authorized, 20,360,389 and 19,767,055 shares, respectively 2,036 1,977 Common stock issuable, $0.0001 par value, 3,000 and 596,000 shares respectively 0 60 Additional paid in capital 24,067,655 24,067,655 Accumulated deficit (24,434,698 ) (24,074,640 ) (364,657 ) (4,599 ) Less:Subscription Receivable (902,000 ) (902,000 ) Total Stockholders' Deficit (1,266,657 ) (906,599 ) Total Liabilities and Stockholders' Deficit $ 4,830,993 $ 4,773,277 See accompanying notes to unaudited consolidated financial statements. -5- American Energy Production, Inc. and SubsidiariesConsolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2008 2007 Revenues Oil sales, net $ 438,219 $ 391,448 Operating Expenses Compensation 46,243 46,243 Consulting - 3,260 Depreciation, depletion and accretion 141,301 132,807 Rent 11,810 6,662 General and administrative 47,811 82,356 Production 432,137 681,606 Professional 50,766 24,417 Taxes 24,345 33,109 Total Operating Expenses 754,413 1,010,460 Operating Loss (316,193 ) (619,012 ) Other Expense Interest expense (42,364 ) (2,925 ) Payroll tax expense and penalties (1,501 ) (1,501 ) Total Other Expense (43,865 ) (4,426 ) Net Loss $ (360,059 ) $ (623,438 ) Net Loss Per Share - Basic and Diluted $ (0.02 ) $ (0.03 ) Weighted average Shares Outstanding 20,363,386 19,770,055 See accompanying notes to unaudited consolidated financial statements -6- American Energy Production, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2008 2007 Cash Flows From Operating Activities: Net loss $ (360,059 ) $ (623,438 ) Adjustments to reconcile net loss to net cash provided by operations: Depreciation expense 115,506 106,269 Depletion expense 19,901 20,701 Accretion expense 5,894 5,838 Changes in operating assets and liabilities: Accounts receivable - 47 Other current assets - 3,759 Other assets (402 ) 3,536 Accounts payable (32,999 ) 3,158 Other current liabilities 68 17,189 Due from related party - 88,229 Due to related party 297,682 422,968 Accrued interest payable 41,604 2,453 Accrued payroll taxes payable 1,800 (28 ) Net Cash Provided By Operating Activities 88,996 50,680 Cash Flows From Investing Activities: Investment in property and equipment (158,326 ) (32,313 ) Payments for development programs - related party (7,180 ) (10,520 ) Net Cash Used In Investing Activities (165,506 ) (42,833 ) Cash Flows From Financing Activities: Proceeds from note payable 103,725 - Repayment of note payable - (6,362 ) Net Cash Provided By (used In) Financing Activities 103,725 (6,362 ) Net Increase in Cash 27,215 1,486 Cash at Beginning of Period 133,220 106,902 Cash at End of Period $ 160,435 $ 108,388 Cash interest paid $ - $ - See accompanying notes to unaudited consolidated financial statements -7- American Energy Production, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1.HISTORY AND NATURE OF BUSINESS Basis of Presentation and Concentration The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q of Regulation S-K.They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements at December 31, 2007 included in the Company's Form 10-KSB (“2007 10-KSB”) filed with the Securities and Exchange Commission (“SEC”) on March 31, 2008. The interim consolidated unaudited financial statements should be read in conjunction with those consolidated financial statements included in the 2007 10-KSB. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.
